US. Dex

DOCUMENT

United S || ELECTRONICALLY FILED
Southern || DOC #:

DATE FILED: _ 8/19/2021

 

 

 

The Silvio J. .
One Saint Anarew s riaza
New York, New York 10007

August 19, 2021

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. $136,096.57, et al.,21 Cv. 174 (AT)
Dear Judge Torres:

The Government respectfully writes, pursuant to the Court’s July 19, 2021 Order (Dkt.
15) to provide the Court with a status update regarding the related criminal case, United States v.
Toribio, 21 Mag. 4341. The Government and defense counsel in that case have engaged in
numerous productive discussions regarding a resolution of the matter. Those discussions are
ongoing and accordingly the parties jointly request a continued stay in the above-captioned civil
forfeiture matter.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

By: /s/
Sheb Swett
Assistant United States Attorneys
(212) 637-6522

 

GRANTED. The Government shall submit a status letter to the Court by September 20, 2021, and every thirty
(30) days thereafter.

SO ORDERED.

Dated: August 19, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
